Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (2007/0121010) in view of Gotanda et al. (2006/0077298).  
 	Regarding claim 1, Sasaki discloses a circuitry that:
Performs identification of a signal type of an image signal input from an external apparatus based on a synchronization signal, each signal type of the image signal having a different resolution (ST54A, para. 5, 7, 58, and 59);
performs signal processing on the input image signal for displaying an image (ST56); 
reads information regarding the signal type at a time of past power-off that is stored (ST55), and that executes the signal processing at a time of power-on according to the signal type that is stored (ST56, para. 59); and
erases the information regarding the signal type that is stored in a case that the signal identification does not successfully identify the signal type of the image signal input from the external apparatus (ST54C and ST54D and par. 61).

	Gotanda, from the similar field of endeavor, discloses a power-down determination circuit 14 for detecting the video format and clock frequency of a digital signal based on a clock signal E (par. 67).  By using the clock signal E, or known as the dot clock, the video formats as listed in Fig. 2 can be correctly and accurately detected (par. 72).  
	Knowing that the format detector (ST54A, par. 58) in Sasaki can be any conventional format detector, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Gotanda so that the video format could be correctly and accurately detected based on the dot clock of the video signal.	  
	Regarding claim 2, Sasaki discloses in a case in which it is possible to read latest effective information, at the time of power-on, as the signal type at the time of the past power-off (ST55), the circuitry uses the signal type to control the signal processing (ST56) and to execute identification of the signal type of the input image signal (ST54A).
	Regarding claim 3, Sasaki discloses in a case in which an identification result of the signal type of the image signal from the signal type stored (ST54C), the circuitry uses the signal type of the image signal to start the signal processing (ST54D, ST55, ST56).
	Regarding claim 4, Sasaki discloses in a case in which it is impossible to read the latest effective information, at the time of power-on (ST40), as the signal type at the 
	Regarding claim 5, Sasaki discloses in a case in which it is impossible to read the latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses frequency information that is information indicating an appearance frequency for the signal type, to start the signal processing (para. 0055, 0056), and to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 6, Sasaki discloses in a case in which it is impossible to read latest effective information (ST40), at the time of power-on, as the signal type at the time of the past power-off, the circuitry uses a signal type of which the external apparatus is notified in advance to start the signal processing (para. 0034), and
to execute the identification of the signal type of the input image signal (ST44).
	Regarding claim 7, Sasaki discloses the circuitry causes information regarding the signal type of the image signal identified at timing of power-off to be stored (ST54D).
	Regarding claim 8, Sasaki discloses in a case in which identification of a signal type of an image signal for which an image is displayed before power-off, is successful, the circuitry causes information regarding the signal type to be stored (ST54D).
	Regarding claim 9, Sasaki discloses the circuitry causes information regarding the signal type to be stored at a time of power-off processing (ST54D, ST59).
	Regarding claim 11, Sasaki discloses the circuitry identifies the signal type and also performs processing for updating the frequency information according to the identification (ST54A).

	Regarding claim 13, Sasaki discloses an image projection section that projects and displays an image on a basis of the image signal processed by the signal processing section (para. 0039).
	Regarding claim 14, see similar rejections as set forth above.

 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (2007/0121010) in view Gotanda et al. (2006/0077298), and further in view of Kim, II et al. (2017/0257668).

	Regarding claim 10, Sasaki does not disclose the circuitry transitions to a standby state in power-off processing, executes signal identification during a period of time of the standby state, and controls information regarding the signal type as a signal identification result to be stored as claimed.  Kim, from the similar field of endeavor, teaches an active standby mode for processing background applications during the standby mode in order to reduce power consumption (note abstract).  Thus, in order to reduce power consumption, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Kim into Sasaki so that the signal identification operation could be carried out during the standby mode.
Response to Arguments
Applicant's arguments filed on 1/2/22 have been fully considered but they are not persuasive.  
Concerning applicant’s argument that Sasaki does not disclose or suggest that the current signal cannot be detected at all and therefore the previous detection results is erased, the examiner disagrees.  As set forth in the rejection, step ST54C in Sasaki is a step for identifying whether the current video input is a previous signal based on the scanning frequency.  If it is, it continues to determine all other attributes of the current video input.  On the other hand, if it is not, or cannot be detected as the previous input video signal, it rewrites the memory with the current detection results in step ST54D.  Thus, based on the broadly claimed languages, Sasaki still meets the signal identification function as claimed.  
In view of foregoing arguments, it is clear that applicant fails to overcome Sasaki.  As a result, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422